— Appeal by an uninsured employer from a decision of the Workmen’s Compensation Board which affirmed a referee’s decision *724establishing accident, notice and causal relation with reference to claimant’s claim. Appellant’s contention is that there is no substantial evidence to support the findings that the injuries claimant accidentally sustained are causally related to his subsequent disability caused by coronary insufficiency. There is conflicting medical evidence as to the kind or nature of the heart affliction which claimant suffered as a result of his accidental experience in the course of his employment on March 2, 1948, and the causal relation of that accident to the heart affliction or disease which subsequently disabled him. Such conflict in the proofs gave rise to a question of fact and ample evidence sustains the findings of the board. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.